Title: To Benjamin Franklin from William Kentisbear, 11 November 1778
From: Kentisbear, William
To: Franklin, Benjamin


Honoured Sr.
Marselles Prison November. 11th. 1778
As a subject to the united states of America & Origanlly from Marblehead in the Province of Massachusets, have a wife & four children, induces me to Sollicit your Excellency on this present Occasion, imploring your protection in my unhappy situaition, having been taken by the fate of War by the ambuscade frigate & carried to Hallifax were I made my escape with some others, But meeting with the Visisitudes of fortune in endeavouring to get to my family but to no Effect, was unluckily on Board a Ship Bound to Barcelonia as chief Mate but to be Dismissed the first oppurtunity that presented to my View, But of Alicant unluckily was taken by a privateer of Marselles & brought to this Port, have made application of the above to the commissary but Was advised to Address you of the above narrative, hoping by your Excellencies distinguished & Extensive, Character & Power, will be Pleased to Mediate for my Releasement.
Should be Exceeding happy to be on Board any of our Cruizers if any in france, or Otheways As Your Goodness shall think most Expedient, Have Been in the Character of Master of a Vessell, these ten Years past out of Piscataqua in the province of New Hampshire, Your compliance with the above & a Line by order of your Excellency Will be Gratefully Acknowled by Sr. With profound Respect Yr. Very Humble Servant
Wm. Kentisbear

Should you honnour me With an answer please to direct for me at Mr. andrew Chester Interprete du Roy à Marseille

 
Notation: Prisoners
